ORDER

PER CURIAM.
Defendant appeals the judgment entered upon his conviction by a jury of felony stealing over $150.00 in violation of § 570.030 RSMo 1994. The court sentenced him as a prior offender to seven years imprisonment. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We affirm.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth our reasoning. The judgment and denial of post-conviction relief are affirmed in accordance with Rules 30.25(b) and 84.16(b).